Citation Nr: 1607152	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-31 043 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Philadelphia, Pennsylvania RO.  In September 2014, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the record.  In May 2015 and September 2015, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matter on appeal must again be remanded for evidentiary development.

In the last previous [September 2015] remand, the Board noted that on July 2015 VA examination, the diagnosis was unspecified depressive disorder, and the examiner stated that according to a review of the records and clinical interview with the Veteran, his depressive symptoms developed after he received diagnoses of medical conditions which made it difficult for him to continue employment (and so he filed for and was awarded Social Security disability benefits).  The Board noted the VA examiner's opinion that the Veteran's depressive disorder seems most likely due to his medical conditions and to not being able to work, and the medical conditions were noted by the examiner to include diabetes (which is service connected), arthritis, COPD and GERD.  The Board found that the VA examiner's opinion raised a secondary service connection theory of entitlement which VA had not yet considered and remanded the claim on appeal to allow for full development and adjudication of the newly raised theory of entitlement by the AOJ.  The remand instructed that the AOJ should specifically include consideration of the secondary service connection theory of entitlement raised by the July 2015 VA examiner's opinion.
In a December 2015 supplemental statement of the case (SSOC), the AOJ determined that a review of the treatment records revealed no evidence to support service connection.  The SSOC stated that the July 2015 VA examination was reviewed, citing the examiner's opinions that the Veteran does not meet the criteria for PTSD and that his unspecified depressive disorder is not linked to service.  Based on findings that "there is no diagnosis for PTSD and unspecified depressive disorder is not linked to service", the AOJ determined that "in no way does this case meet the requirements for service connection" and denied the claim.  

The AOJ's discussion in the December 2015 SSOC is nonresponsive to the Board's remand instruction to develop and adjudicate the secondary service connection theory of entitlement raised by the July 2015 VA examiner's opinion,.  Indeed, the SSOC made no mention of the examiner's findings that are relevant to a possible secondary service connection theory of entitlement, as cited by the Board.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter must therefore be remanded for compliance with the remand instructions.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record, arrange for any further development of the medical evidence indicated,  and readjudicate the claim on appeal, to specifically include consideration of the secondary service connection theory of entitlement raised by the July 2015 VA examination and medical opinion then offered.  The AOJ must specifically address the VA examiner's opinion that the Veteran's unspecified depressive disorder seems most likely due to his medical conditions which were noted to include (service-connected) diabetes, among other disabilities.

If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

